Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, in part, “the method comprising the steps of”. The Office recommends amending the claim to recite, “the method comprising the steps of:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Alabbasi et al. (WO 2020/067978 A1) in view of Sequans et al. “Correction of Configured Grant Formula” R2-1811965 submitted as prior art. 
Regarding claim 1, Alabbasi discloses a method for the configuration of preconfigured transmission resources in a cellular communications network, the method comprising the steps of:
configuring periodic transmission resources for the transmission of data from a mobile device to a base station (par.[0002] describes uplink transmission configurations, par.[0004 – 0005] describe the transmission of DCI on PDCCH and further discloses type A and type B slot configurations, numerology, search-spaces with corresponding CORESETS. The UE or MTC device is configured to search for resource allocation signaled by the DCI in the PDCCH in search space with a plurality of CORESET configurations, par.[0008] describes type 1 and type 2 grants, wherein type 2 grants are partly signaled via RRC and DCI and are periodic), 
transmitting an indication of the periodic transmission resources from the base station to the mobile device in a configuration message (par.[0008 – 0009] as described above), wherein the indication includes an offset (TimeDomainOffset) (par.[0016 – 0017, 0101]) from a time reference SFN (timeReferenceSFN) to the periodic transmission resources (par.[0010 – 0011] discloses that a grant can include a UCI 
While the disclosure of Alabbasi substantially discloses the claimed invention, it does not explicitly disclose:
wherein the time reference indicates the most recent previous occurrence of a System Frame Number (SFN) prior to the reception of the configuration message.
In an analogous art, Sequans discloses wherein the time reference indicates the most recent previous occurrence of a System Frame Number (SFN) prior to the reception of the configuration message (Section: “Reason for Change” recites, in part, “SymbolOffsetFromSFN0_Within_Period =timeDomainOffset*numberOfSymbolsPerSlot +S”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Alabbasi with the improved offset formula as discussed in Sequans. The motivation/suggestion would have been to allow for the UE to use the configured grant type 1 resources as soon as an occasion satisfies the formula, thus improving resource and transmission efficiency.

Regarding claim 2,  Alabbasi discloses wherein the configuration message includes the time reference (par.[0008 – 0009, 0083] discloses that configuredGrantConfig includes TimeDomainOffset).

Regarding claim 3, Sequans discloses wherein the time reference is indicated implicitly by the transmission time of the configuration message (Section: “Reason for 

Regarding claim 19, Sequans discloses wherein the period of the transmission resources is not a divisor of the hyperframe length which is 1024 subframes (Section: “Reason for Change” recites, in part, for type 2, current formula from LTE was change with CR 0523 for Rel-10 in R2-116388 due to SPS periodicity not dividing 10240 causing different interval at subframe boundary).

Regarding claim 20, Sequans discloses wherein the time reference is SFN 0 or SFN 512,( Section: “Reason for Change” discloses SFN 0).

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (WO 2020/155149 A1) “Enhanced Scheduling of Time Sensitive Networking”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411